PER CURIAM
Defendant was convicted of possession of a dangerous drug, phenobarbitol, ORS 475.100, and appeals. The only assignment of error we need discuss is whether or not the evidence of the chain of custody of the drug which was found in his possession at the time of his arrest was sufficient to allow its introduction into evidence at the time of trial.
The drug was in the form of pills in a bottle. The evidence disclosed that the arresting officer tagged the bottle when he took it from the defendant, turned it over to another officer, who in turn sent it to the state police laboratory for analysis. At trial the police officer who seized the bottle and its contents identified them as being those he seized. The probability that the evidence had not been changed in any important respect was sufficient to warrant its introduction into evidence. State v. Winslow, 3 Or App 140, 472 P2d 852 (1970). In any event, the defendant, while testifying in his own defense, admitted possession of the phenobarbitol in question. He claimed to have gotten it by prescription, but offered no other testimony in support of this contention.
Affirmed.